AO 245D (Rev 02/18)   Judgment in a Cruninal Case for Revocations
                       Sheet I



                                      UNITED STATES DISTRICT COURT
                                                           Middle District of Alabama

          UNITED STATES OF AMERICA                                      Judgment in a Criminal Case
                              V.                                         ( For Revocation of Probation or Supervised Release)

               JOHN CARLOS TYNER
                                                                                          (wo)
                                                                         Case No. 3:92cr290-WKW-01
                                                                         USM No. 08904-002
                                                                         Lynn Burke
                                                                                                  Defendant's Attorney
 THE DEFENDANT:
 •   admitted guilt to violation of condition(s)                                         of the term of supervision.
 ~ was found in \ iolation of condition(s} count(s) 1 of 8/9/19 Peti~'.~_11___ after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number              Nature of Violation                                                             Violation Ended
 1                                 Defendant committed another federal, state or local crime                  08/04/2004




        The defendant is sentenced as provided in pages 2 through _ _2_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

            It is ordered that the defendant must notitj the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pai_d. !fordered to pay restitution, the defendant must notify the court and United States attorney of material changes ,n
 economic c!l'cumstances.

 Last Four Digits of Defendant"s Soc. Sec. No.: 5g 7 o                   12/09/2019

 Defendant's Year of Birth:           1971

 City and State of Defendant's Residence:
 Valley, AL
                                                                         W. KEITH WATKINS, United States District Judge
AO 245D (Rev. 02/18)      Judgment in a Criminal Case for Revocations
                          Sheet 2- Imprisonment
                                                                                                   Judgment -          2 ___ of
                                                                                                                Page _ _          2
DEFENDANT: JOHN CARLOS TYNER
CASE NUMBER: 3:92cr290-WKW-01


                                                                 IMPRISONMENT

              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time Served (4 Months). It is ORDERED that the term of supervised release imposed on February 5, 1993 is
REVOKED.



     •       The court makes the following recommendations to the Bureau of Prisons:




     ll'f'   The defendant is remanded to the custody of the United States Marshal.

     •       The defendant shall surrender to the United States Marshal for this district:
             •    at                                •    a.m.      •    p.m.    on
             •    as notified by the United States Marshal.

     •       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             •    before 2 p.m. on
             •    as notified by the United States Marshal.
             •    as notified by the Probation or Pretrial Services Office.

                                                                        RETURN

I have executed this judgment as follows:




             Defendant delivered on        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                                UNITED ST ATES MARSHAL


                                                                               By
                                                                                             DEPUTY UNITED STATES MARSHAL
